Exhibit 10.15

INCENTRA SOLUTIONS, INC. AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT

 

 

To:

Calliope Capital Corporation

 

c/o Laurus Capital Management, LLC

 

335 Madison Avenue, 10th Floor

 

New York, New York 10017

Date: July 31, 2007

To Whom It May Concern:

          1. To secure the payment of all Obligations (as hereafter defined),
Incentra Solutions, Inc., a Nevada corporation (the “Company”), each of the
other undersigned parties (other than Calliope Capital Corporation (
“Calliope”), and each other entity that is required to enter into this Master
Security Agreement (each an “Assignor” and, collectively, the “Assignors”)
hereby assigns and grants to Calliope a continuing security interest in all of
the following property now owned or at any time hereafter acquired by any
Assignor, or in which any Assignor now has or at any time in the future may
acquire any right, title or interest (the “Collateral”): all cash, cash
equivalents, accounts, accounts receivable, deposit accounts, inventory,
equipment, goods, fixtures, documents, instruments (including, without
limitation, promissory notes), contract rights, commercial tort claims set forth
on Exhibit B to this Master Security Agreement, general intangibles (including,
without limitation, payment intangibles and an absolute right to license on
terms no less favorable than those currently in effect among our affiliates, but
not own intellectual property), chattel paper, supporting obligations,
investment property (including, without limitation, all equity interests owned
by any Assignor), letter-of-credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which any Assignor now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefore. In the event any Assignor
wishes to finance the acquisition in the ordinary course of business of any
hereafter acquired equipment and has obtained a commitment from a financing
source to finance such equipment from an unrelated third party, Laurus agrees to
release its security interest on such hereafter acquired equipment so financed
by such third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meaning provided such terms in the
Securities Purchase Agreement (defined below). All items of Collateral which are
defined in the UCC shall have the meanings set forth in the UCC. For purposes
hereof, the term “UCC” means the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of New York; provided, that in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Caliope’s security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions of this Agreement relating to such attachment,
perfection, priority or remedies and

--------------------------------------------------------------------------------



for purposes of definitions related to such provisions; provided further, that
to the extent that the UCC is used to define any term herein and such term is
defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern.

          2. The term “Obligations” as used herein shall mean and include all
debts, liabilities and obligations owing by each Assignor to Calliope arising
under, out of, or in connection with: (i) that certain Securities Purchase
Agreement dated as of the date hereof by and between the Company and Calliope
(the “Securities Purchase Agreement”) and (ii) the Related Agreements referred
to in the Securities Purchase Agreement (the Securities Purchase Agreement and
each Related Agreement, as each may be amended, modified, restated or
supplemented from time to time, are collectively referred to herein as the
“Documents”), and in connection with any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise, including, without
limitation, obligations and liabilities of each Assignor for post-petition
interest, fees, costs and charges that accrue after the commencement of any case
by or against such Assignor under any bankruptcy, insolvency, reorganization or
like proceeding (collectively, the “Debtor Relief Laws”), and in connection with
any other indebtedness, obligations or liabilities of any Assignor to Calliope,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise, in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such Obligations, or of any instrument evidencing any of the Obligations or of
any collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Assignor under Debtor Relief
Laws.

          3. Each Assignor hereby jointly and severally represents, warrants and
covenants to Laurus that:

 

 

 

 

(a)

it is a corporation, partnership or limited liability company, as the case may
be, validly existing, in good standing and organized under the respective laws
of its jurisdiction of organization set forth on Schedule A, and each Assignor
will provide Calliope thirty (30) days’ prior written notice of any change in
its jurisdiction of organization;

 

 

 

 

(b)

its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A, and it will provide Calliope thirty (30) days’ prior
written notice of any change in its legal name;

 

 

 

 

(c)

its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Calliope thirty (30) days’ prior written
notice of any change in its organizational identification number;

 

 

 

 

(d)

it is the lawful owner of its respective Collateral and it has the sole right to
grant a security interest therein and will defend such Collateral against all
claims and demands of all persons and entities;

2

--------------------------------------------------------------------------------



 

 

 

 

(e)

it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature (“Encumbrances”), except (i) Encumbrances securing the Obligations and
(ii) to the extent said Encumbrance does not secure indebtedness in excess of
$100,000 and such Encumbrance is removed or otherwise released within ten (10)
days of the creation thereof;

 

 

 

 

(f)

it will, at its and the other Assignors joint and several cost and expense keep
the Collateral in good state of repair (ordinary wear and tear excepted) and
will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 

 

 

 

(g)

it will not without Calliope’s prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
in the ordinary course of business and except for the disposition or transfer in
the ordinary course of business during any fiscal year of obsolete and worn-out
equipment or equipment no longer necessary for its ongoing needs, having an
aggregate fair market value of not more than $100,000.

 

 

 

 

(h)

(i) it will insure or cause the Collateral to be insured against loss or damage
by fire, theft, burglary, pilferage, loss in transit and such other hazards
consistent with past practices. If any such Assignor fails to do so, Calliope
may procure such insurance and the cost thereof shall be promptly reimbursed by
the Assignors, jointly and severally, and shall constitute Obligations;

 

 

 

 

 

(ii) it will expressly agree that if additional loss payees and/or lender loss
payees, other than Calliope, are named to the Collateral, Calliope will always
be assigned to first lien position until all Calliope obligations have been met;

 

 

 

 

(i)

it will at all reasonable times and upon reasonable notice allow Calliope or
Calliope’s representatives free access to and the right of inspection of the
Collateral;

 

 

 

 

(j)

such Assignor (jointly and severally with each other Assignor, if any) hereby
indemnifies and saves Calliope harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys’ fees, that Calliope may sustain
or incur to enforce payment, performance or fulfillment of any of the
Obligations and/or in the enforcement of this Master Security Agreement or in
the prosecution or defense of any action or proceeding either against Calliope
or any Assignor concerning any matter growing out of or in connection with this
Master Security Agreement, and/or any of the Obligations and/or any of the
Collateral except to the extent caused by Calliope’s own negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision); and

 

 

 

 

(k)

all commercial tort claims (as defined in the Uniform Commercial Code as in
effect in the State of New York) held by any Assignor are set forth on Schedule

3

--------------------------------------------------------------------------------



 

 

 

B to this Master Security Agreement; each Assignor hereby agrees that it shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify Calliope of any commercial tort claim acquired by it and
unless otherwise consented to in writing by Calliope, it shall enter into a
supplement to this Master Security Agreement granting to Calliope a security
interest in such commercial tort claim, securing the Obligations.

          4. The occurrence of any of the following events or conditions shall
constitute an “Event of Default” under this Master Security Agreement:

 

 

 

          (a) Breach of any material covenant, warranty, representation or
statement made or furnished to Calliope by any Assignor or on any Assignor’s
benefit was false or misleading in any material respect when made or furnished,
and if subject to cure, shall not be cured for a period of fifteen (15) days; or

 

 

 

          (b) the occurrence of an “Event of Default” as defined in the
Securities Purchase Agreement.

          5. Upon the occurrence of any Event of Default and at any time
thereafter, Calliope may declare all Obligations immediately due and payable and
Calliope shall have the remedies of a secured party provided in the Uniform
Commercial Code as in effect in the State of New York, this Agreement and other
applicable law. Upon the occurrence of any Event of Default and at any time
thereafter, Calliope will have the right to take possession of the Collateral
and to maintain such possession on its premises or to remove the Collateral or
any part thereof to such other premises as Calliope may desire. Upon Calliope’s
request, each of the Assignors shall assemble or cause the Collateral to be
assembled and make it available to Calliope at a place reasonably designated by
Calliope. If any notification of intended disposition of any Collateral is
required by law, such notification, if mailed, shall be deemed properly and
reasonably given if mailed at least ten (10) business days before such
disposition, postage prepaid, addressed to any Assignor either at such
Assignor’s address shown herein or in the Securities Purchase Agreement or at
any subsequent address appearing on Calliope’s records for such Assignor. Any
proceeds of any disposition of any of the Collateral shall be applied by
Calliope to the payment of all expenses in connection with the sale of the
Collateral, including reasonable attorneys’ fees and other legal expenses and
disbursements and the reasonable expense of retaking, holding, preparing for
sale, selling, and the like, and any balance of such proceeds may be applied by
Calliope toward the payment of the Obligations in such order of application as
Calliope may elect, and each Assignor shall be liable for any deficiency. The
parties hereto each hereby agree that the exercise by any party hereto of any
right granted to it or the exercise by any party hereto of any remedy available
to it (including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or a notice of default), in each case, hereunder, under
the Securities Purchase Agreement or under any other Related Agreement shall not
constitute confidential information and no party shall have any duty to the
other party to maintain such information as confidential.

          6. If any Assignor defaults in the performance or fulfillment of any
of the terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Calliope may, at its

4

--------------------------------------------------------------------------------



option without waiving its right to enforce this Master Security Agreement
according to its terms, immediately or at any time thereafter and without notice
to any Assignor, perform or fulfill the same or cause the performance or
fulfillment of the same for each Assignor’s joint and several account and at
each Assignor’s joint and several cost and expense, and the reasonable cost and
expense thereof (including reasonable attorneys’ fees) shall be added to the
Obligations and shall be payable on demand with interest thereon at the highest
rate permitted by law.

          7. Each Assignor appoints Calliope, any of Calliope’s officers,
employees or any other person or entity whom Calliope may designate as its
attorney, with power to execute such documents in its behalf and to supply any
omitted information and correct patent errors in any documents executed by any
Assignor or on any Assignor’s behalf; to file financing statements against the
Assignors covering the Collateral; to sign the name of each Assignor on public
records; and to do all other things Calliope deems necessary to carry out this
Master Security Agreement. Each Assignor hereby ratifies and approves all acts
of the attorney and neither Calliope nor the attorney will be liable for any
acts of commission or omission, nor for any error of judgment or mistake of fact
or law other than gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). This
power being coupled with an interest, is irrevocable so long as any Obligations
remains unpaid.

          8. No delay or failure on Calliope’s part in exercising any right,
privilege or option hereunder shall operate as a waiver of such or of any other
right, privilege, remedy or option, and no waiver whatever shall be valid unless
in writing, signed by Calliope and then only to the extent therein set forth,
and no waiver by Calliope of any default shall operate as a waiver of any other
default or of the same default on a future occasion. Calliope’s books and
records containing entries with respect to the Obligations shall be admissible
in evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth (absent manifest error)
and shall constitute prima facie proof thereof. Calliope shall have the right to
enforce any one or more of the remedies available to Calliope, successively,
alternately or concurrently. Each Assignor agrees to join with Calliope in
executing financing statements or other instruments to the extent required by
the Uniform Commercial Code in form satisfactory to Calliope and in executing
such other documents or instruments as may be required or reasonably deemed
necessary by Calliope for purposes of affecting or continuing Calliope’s
security interest in the Collateral.

          9. The Assignors shall jointly and severally pay all of Calliope’s
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with the preparation,
execution and delivery of the Documents, and in connection with the prosecution
or defense of any action, contest, dispute, suit or proceeding concerning any
matter in any way arising out of, related to or connected with any Document. The
Assignors shall also jointly and severally pay all of Calliope’s reasonable
fees, charges, out-of-pocket costs and expenses, including fees and
disbursements of counsel and appraisers, in connection with (a) the preparation,
execution and delivery of any waiver, any amendment thereto or consent proposed
or executed in connection with the transactions contemplated by the Documents,
(b) Calliope’s obtaining performance of the Obligations under the Documents,
including, but not limited to the enforcement or defense of Calliope’s security
interests, assignments of rights and liens hereunder as valid perfected security
interests, (c) any attempt to inspect, verify, protect, collect, sell, liquidate
or otherwise dispose of any Collateral, (d) any

5

--------------------------------------------------------------------------------



appraisals or re-appraisals of any property (real or personal) pledged to
Calliope by any Assignor as Collateral for, or any other Person as security for,
the Obligations hereunder and (e) any consultations in connection with any of
the foregoing. The Assignors shall also jointly and severally pay Calliope’s
customary bank charges for all bank services (including wire transfers)
performed or caused to be performed by Calliope for any Assignor at any
Assignor’s request or in connection with any Assignor’s loan account (if any)
with Calliope. All such costs and expenses together with all filing, recording
and search fees, taxes and interest payable by the Assignors to Calliope shall
be payable on demand and shall be secured by the Collateral. If any tax by any
nation or government, any state or other political subdivision thereof, and any
agency, department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (each, a
“Governmental Authority”) is or may be imposed on or as a result of any
transaction between any Assignor, on the one hand, and Calliope on the other
hand, which Calliope is or may be required to withhold or pay, the Assignors
hereby jointly and severally indemnify and hold Calliope harmless in respect of
such taxes, and the Assignors will repay to Calliope the amount of any such
taxes which shall be charged to the Assignors’ account; and until the Assignors
shall furnish Calliope with indemnity therefor (or supply Calliope with evidence
satisfactory to it that due provision for the payment thereof has been made),
Calliope may hold without interest any balance standing to each Assignor’s
credit (if any) and Calliope shall retain its liens in any and all Collateral.

          10. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to Calliope hereunder shall inure to the benefit of Calliope’s
successors and assigns. The term “Calliope” as herein used shall include
Calliope, any parent of Calliope’s, any of Calliope’s subsidiaries and any
co-subsidiaries of Calliope’s parent, whether now existing or hereafter created
or acquired, and all of the terms, conditions, promises, covenants, provisions
and warranties of this Agreement shall inure to the benefit of and shall bind
the representatives, successors and assigns of each Assignor and each of the
foregoing.

          11. Each Assignor hereby consents and agrees that the state of federal
courts located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Calliope, on the other hand, pertaining to this Master
Security Agreement or to any matter arising out of or related to this Master
Security Agreement, provided, that Calliope and each Assignor acknowledges that
any appeals from those courts may have to be heard by a court located outside of
the County of New York, State of New York, and further provided, that nothing in
this Master Security Agreement shall be deemed or operate to preclude Calliope
from bringing suit or taking other legal action in any other jurisdiction to
collect the Obligations, to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Calliope. Each Assignor expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Assignor hereby waives any objection which it may have based upon lack of
personal jurisdiction, improper venue or forum non conveniens. Each Assignor
hereby waives personal service of the summons, complaint and other process
issues in any such action or suit and agrees that service of such summons,
complaint and

6

--------------------------------------------------------------------------------



other process may be made by registered or certified mail addressed to such
assignor at the address set forth on the signature lines hereto and that service
so made shall be deemed completed upon the earlier of such Assignor’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

          The parties desire that their disputes be resolved by a judge applying
such applicable laws. Therefore, to achieve the best combination of the benefits
of the judicial system and of arbitration, the parties hereto waive all rights
to trial by jury in any action, suit, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Calliope,
and/or any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.

          12. It is understood and agreed that any person or entity that desires
to become an Assignor hereunder, or is required to execute a counterpart of this
Master Security Agreement after the date hereof pursuant to the requirements of
any Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Calliope, (y) delivering
supplements to such exhibits and annexes to such Documents as Calliope shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Calliope and with all documents and
actions required above to be taken to the reasonable satisfaction of Calliope.

          13. All notices from Calliope to any Assignor shall be sufficiently
given if mailed or delivered to such Assignor’s address set forth below.

 

 

 

 

Very truly yours,

 

 

 

INCENTRA SOLUTIONS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Senior Vice President, Chief
Corporate Development Officer & Treasurer

 

Address: 1140 Pearl Street

 

Boulder, CO 80302

 

 

 

 

MANAGEDSTORAGE INTERNATIONAL, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Assistant Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

7

--------------------------------------------------------------------------------




 

 

 

 

INCENTRA SOLUTIONS
INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Assistant Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

 

INCENTRA SOLUTIONS OF THE
NORTHEAST, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

 

PWI TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

 

INCENTRA SOLUTIONS OF
CALIFORNIA, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

NETWORK SYSTEM TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

8

--------------------------------------------------------------------------------




 

 

 

 

Title: Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

 

TACTIX, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

 

INCENTRA HELIO ACQUISITION CORP., INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title: Secretary

 

Address: 1140 Pearl Street Boulder, CO 80302

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

CALLIOPE CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

9

--------------------------------------------------------------------------------



SCHEDULE A

 

 

 

 

 

 

 

 

 

Borrower Name

 

Date of
Organization

 

Jurisdiction of
Organization

 

Organizational
Identification
Number

 

Federal Tax
Identification
Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Incentra Solutions

 

4/27/95

 

Nevada

 

C7006-1995

 

86-0793960

 

 

 

 

 

 

 

 

 

ManagedStorage
International, Inc.

 

3/7/2000

 

Delaware

 

3188876

 

04-3506252

 

 

 

 

 

 

 

 

 

Incentra Solutions
International, Inc.

 

2/18/04

 

Delaware

 

3766180

 

20-8611239

 

 

 

 

 

 

 

 

 

PWI Technologies

 

12/23/97

 

Washington

 

601 840 570

 

91-1870684

 

 

 

 

 

 

 

 

 

Incentra Solutions of
California

 

2/14/05

 

Delaware

 

3925903

 

20-2373782

 

 

 

 

 

 

 

 

 

Network System Technologies

 

10/10/96

 

Illinois

 

59061348

 

36-4108009

 

 

 

 

 

 

 

 

 

Tactix, Inc.

 

12/10/92

 

Oregon

 

323217-88

 

93-1098930

 

 

 

 

 

 

 

 

 

 

 

 

 

Alaska

 

725139

 

 

 

 

 

 

 

 

 

 

 

Incentra Helio
Acquisition Corporation
– newly forming for
acquisition corporation
(not formed yet)

 

July 2007

 

Delaware

 

Not assigned

 

Not assigned

 

 

 

 

 

 

 

 

 

Helio Solutions, Inc.
(company being merged
into Incentra Helio
Acquisition Corp)

 

4/19/2001

 

California

 

2340599

 

77-0572101

11

--------------------------------------------------------------------------------



SCHEDULE B

COMMERCIAL TORT CLAIMS

12

--------------------------------------------------------------------------------